         Case 1:18-cr-00333-JGK Document 238 Filed 09/14/20 Page 1 of 1




                                                    New York Office
                                                    26 Federal Plaza, Room 3630
                                                    New York, New York 10278


                                                   September 14, 2020
BY ECF

The Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:    United States v. Aiyer, 18-cr-00333 (JGK)


Dear Judge Koeltl,
       The parties jointly submit this letter. During and after trial, the parties faxed letters to the
Court that the parties did not simultaneously file on ECF. In an effort to ensure that the record is
complete, the parties move to file the attached letters at this time. The attached letters are as
follows:
   1. November 3, 2019 Letter from the Government
   2. November 11, 2019 Letter from Defendant
   3. November 12, 2019 Letter from the Government (*Note: When this letter was faxed, the
       Court only received pages 1 and 3 of the attached letter. See Trial Tr. 1147:9–12.)
   4. November 13, 2019 Letter from the Government
   5. November 14, 2019 Letter from Defendant (*Note: Attachments 2 through 8 to this letter
       are the zip files referenced in this letter)
   6. November 14, 2019 Letter from the Government
   7. November 19, 2019 Letter from the Government
   8. November 20, 2019 Letter from Defendant
   9. January 15, 2020 Letter from the Government
   10. March 11, 2020 Letter from Defendant
                                                        Respectfully submitted,


/s/ Martin Klotz                                        /s/ Kevin Hart
Martin Klotz                                            Kevin Hart
                                                        Eric Hoffmann
Counsel for Defendant Akshay Aiyer                      Counsel for the United States
